FILED
                                                                                                                16-0715
                                                                                                                12/22/2017 2:35 PM
                                                                                                                tex-21465817
                                                                                                                SUPREME COURT OF TEXAS
                                                                                                                BLAKE A. HAWTHORNE, CLERK

                                     IN THE SUPREME COURT OF TEXAS

                                                 Oral Argument Submission Form



&DXVH 1R 16-0715




  6W\OHIn the Interest of H.S., a minor child



 v.
 1RWLFHRIVHWWLQJIRURUDOVXEPLVVLRQE\ WKH6XSUHPH&RXUWRI7H[DVDVQXPEHUHGDQGVW\OHG
 DERYHLVKHUHZLWKDFNQRZOHGJHGDQGRIWKHVXEPLVVLRQGDWHIRURUDODUJXPHQWRQ



                          'DWH2I2UDO
                          $UJXPHQW             January 10, 2018
                                                            9:00a.m.




      Oral argument on behalf of:        ✔ 3HWLWLRQHU                  5HODWRU               2WKHU

                                             5HVSRQGHQW                5HDO3DUW\,Q,QWHUHVW


2UDO$UJXPHQW :LOO %H3UHVHQWHG %\
 Thomas M. Michel
(Please print your name above as you wish it to appear on the Court's Submission Schedule)

Firm Name         Griffith, Jay & Michel, LLP


Full Address      2200 Forest Park Blvd., Fort Worth, Texas 76110


Telephone No. 817/926-2500
              ______________________________________________



Counsel For       Petitioners, C.M. and S.M.

3/($6(127($OODWWRUQH\VPXVWILOHWKLV VXEPLVVLRQIRUP WKURXJKWKHH)LOH7H[DVJRYHOHFWURQLFILOLQJ V\VWHP
3HWLWLRQHU5HODWRU$SSHOODQWLVDVVHVVHGDQDGGLWLRQDO IHH IRU WKH RUDO VXEPLVVLRQRI WKH SHWLWLRQ7KLVIHH LVGXH
DQG SD\DEOHSULRU WR WKH VXEPLVVLRQ RI WKLV FDXVHLQ RUDODUJXPHQWEHIRUH WKH &RXUW
                                                $&35*'*$"5&0'4&37*$&
       *IFSFCZDFSUJGZUIBUPO Dec. 22, 2017 UIFGPSFHPJOHPSBMBSHVNFOUTVCNJTTJPOGPSNXBTFMFDUSPOJDBMMZ
                                      %BUF
TFSWFEVQPOUIFGPMMPXJOHDPVOTFMPGSFDPSEJODPNQMJBODFXJUIUIF5FYBT3VMFTPG"QQFMMBUF1SPDFEVSF



       Kirk Pittard
                          /BNF                                                      /BNF

       Kelly, Durham & Pittard, LLP
                      "EESFTT-JOF                                            "EESFTT-JOF

       P.O. Box 224626
                      "EESFTT-JOF                                            "EESFTT-JOF

       Dallas, Texas 75222-4626
                      "EESFTT-JOF                                            "EESFTT-JOF




                                                                          @@@@@@@@@@@@
                                                                               T
                                                                           Thomas M. Michel